

117 HRES 634 IH: Expressing support for the designation of the week of September 13, 2021, through September 17, 2021, as “National Small Business Week” to celebrate the contributions of small businesses and entrepreneurs in every community in the United States.
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 634IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Ms. Velázquez (for herself, Mr. Luetkemeyer, Ms. Newman, Mr. Evans, Ms. Salazar, Ms. Tenney, Mr. Fitzgerald, Ms. Bourdeaux, Mr. Carter of Louisiana, Ms. Houlahan, Mr. Phillips, Ms. Craig, Mrs. Kim of California, Mr. Mfume, Ms. Chu, Mr. Crow, Mr. Kim of New Jersey, Mr. Meuser, Mr. Garbarino, Ms. Van Duyne, Mr. Delgado, Mr. Stauber, Mr. Donalds, Mr. Williams of Texas, Mr. Hagedorn, Ms. Bonamici, Ms. Wexton, Mr. Rice of South Carolina, Mr. Pappas, Ms. Eshoo, Mr. Case, Mrs. Demings, Mr. Mann, Mr. Neguse, Mr. LaMalfa, Mr. Balderson, Ms. Malliotakis, Mr. Allen, Ms. Norton, Mr. Keller, Mr. Reschenthaler, Mr. Chabot, Mr. Guthrie, Mr. Bacon, Mr. Carl, Mr. Johnson of Ohio, Mr. Timmons, Mr. Owens, Mr. Moolenaar, Mr. DeSaulnier, Mr. Norman, Mr. Johnson of South Dakota, Mr. Bucshon, Mr. Crawford, Mr. Smith of Missouri, Mr. Calvert, Mrs. McClain, Mrs. Hinson, and Mr. Fitzpatrick) submitted the following resolution; which was referred to the Committee on Small BusinessRESOLUTIONExpressing support for the designation of the week of September 13, 2021, through September 17, 2021, as National Small Business Week to celebrate the contributions of small businesses and entrepreneurs in every community in the United States.Whereas a National Small Business Week has been declared by every President since 1963;Whereas there are more than 30 million small businesses in the United States that support nearly 60 million jobs;Whereas every congressional district in the United States contains a small business;Whereas thousands of small business establishments have been particularly hard hit by the COVID–19 pandemic;Whereas small businesses will play an integral role in rebuilding the economy of the Nation;Whereas Congress established the Small Business Administration in 1953 to aid, counsel, assist, and protect interests of small business to ensure that a fair proportion of total purchases, contracts, and subcontracts for property and services for the Federal Government are placed with small businesses, to make certain access to critical capital is made available to such small businesses, and to maintain and strengthen the overall economy;Whereas the Small Business Administration has helped small businesses with access to critical lending opportunities, played a key role in ensuring full and open competition for government contracts, and improved the economic environment in which small businesses compete; andWhereas September 13, 2021, through September 17, 2021, would be an appropriate week to celebrate National Small Business Week: Now, therefore, be itThat the House of Representatives—(1)honors and celebrates the entrepreneurial spirit and contributions of small businesses in every community in the United States;(2)applauds the efforts and achievements of the owners of small businesses and their employees in every community in the community of the United States;(3)recognizes that in the face of significant challenges, the owners of small businesses have demonstrated incredible resilience over the past 18 months;(4)understands that the Small Business Administration can help small business recover and build back from the global pandemic;(5)supports the designation of National Small Business Week; and(6)supports efforts to—(A)encourage consumers to utilize small businesses;(B)increase awareness of the value of small businesses and the impact they have on rebuilding the economy of the United States;(C)hold Federal agencies accountable for meeting procurement goals for small businesses, including the goals for small businesses owned and controlled by service-disabled veterans, small businesses owned and controlled by women, HUBZone small businesses, and socially and economically disadvantaged small businesses;(D)ensure guaranteed loans and microloans for startup and growing small businesses are made available to all qualified small businesses, including women, veterans, and socially and economically disadvantaged small businesses;(E)provide small businesses the technical assistance and counseling that they desperately need;(F)strengthen small business disaster assistance through the Small Business Administration to guarantee it is provided in a timely and efficient manner;(G)facilitate access to affordable broadband service to foster rural small business growth; and(H)foster systems of intellectual property protection for small business innovation.